t c memo united_states tax_court michael a mccann petitioner v commissioner of internal revenue respondent docket no filed date michael a mccann pro_se gordon p sanz and lance stodghill for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for anda penalty of dollar_figure under sec_6662 after concessions by respondent the amounts remaining in dispute are a deficiency of approximately dollar_figure and a penalty of approximately dollar_figure the issue for decision is whether petitioner is entitled to any - deductions beyond those conceded by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure although the court ordered posttrial briefs neither party complied with rule e respondent’s brief purported to request findings_of_fact but many of the proposed findings recited testimony and described exhibits some merely incorporated paragraphs from the stipulation such as attached as exhibit 25-j are petitioner’s responses to respondent’s interrogatories stip para petitioner’s answering brief did not address the proposed findings_of_fact or the evidence neither brief served the purpose of assisting the court in dealing with vague testimony and numerous documents see 84_tc_693 affd without published opinion 789_f2d_917 4th cir the arguments made by petitioner to the extent that they are intelligible are refuted by well-established law the burden_of_proof does not affect the outcome of this case because the evidence of the inherently_personal nature of the deductions claimed by petitioner outweighs the implausible testimonial assertions by him and his witnesses - - findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated herein by this reference petitioner was a resident of texas at the time that he filed his petition during he was single and had two children aged and petitioner was divorced in during petitioner was obligated to pay child_support of dollar_figure a month during petitioner wrote checks to each of his children for dollar_figure per month on date petitioner entered into a residential lease agreement for a two-bedroom condominium located ina residential area on manor place in lake jackson texas the condominium the lease provided that the premises would be occupied and used solely as a single-family dwelling during petitioner his children and associates of petitioner used the condominium for residential purposes petitioner paid rent of dollar_figure utility expenses of dollar_figure and telephone expenses of dollar_figure for the condominium during petitioner was a licensed dentist and operated a dental practice in brazoria texas on date petitioner filed a bankruptcy petition in the bankruptcy documents prepared by petitioner on date petitioner reported that his household furniture books pictures clothing and personal vehicle a lexus were located at the q4e- condominium he reported that his dental equipment was located pincite n brooks brazoria texas during petitioner had various personal litigation matters pending he also pursued claims of dollar_figure dollar_figure and dollar_figure against three patients during he wrote checks to dale morse morse in the amount of dollar_figure petitioner did not issue a form_1099 to morse petitioner’s expenditures during were spread into various categories and deducted on his federal individual_income_tax_return primarily on two schedules c profit or loss from business many expenses were mischaracterized for example amounts paid for groceries were deducted as dental practice postage expenses all amounts paid on petitioner’s credit card were deducted by him many personal expenses of petitioner were deducted petitioner deducted as contract services payments made to his children in the amount of his child_support obligation petitioner’s payments to his children were not reasonable payments for services rendered by the children to petitioner’s business all of the expenses of the condominium were deducted as dental lab expenses all of petitioner’s automobile expenses were deducted as business_expenses petitioner did not maintain adequate_records of business use of the automobile or of the business_purpose of travel meals or entertainment expense deducted on his return - opinion a stipulation of settled issues in which respondent agreed to many of petitioner’s schedule c deductions was followed by a continuance of trial in this case and approximately months of unproductive discovery skirmishes when respondent declined to concede any additional deductions and shortly before trial petitioner sent to the court a document entitled notice of non-suit and withdrawal of petition which was filed as petitioner’s motion to dismiss and denied once petitioner has invoked the jurisdiction of this court petitioner may not withdraw or voluntarily dismiss his petition without a decision being entered against him see sec_7459 62_tc_519 although petitioner attempts to portray himself as a victim of unreasonable action by respondent our observation of petitioner during trial and our review of the record in this case convince us that petitioner’s abusive practices and meritless claims are the cause of his difficulties we need not accept uncontroverted testimony at face value if it is improbable unreasonable or questionable see eg 456_f2d_145 6th cir affg tcmemo_1970_335 or if the totality of the evidence conveys a different impression see 322_f2d_725 3d cir affg tcmemo_1962_132 gerald d roberts consultants inc v commissioner tcmemo_1991_490 affd 981_f2d_1251 4th cir houston v commissioner tcmemo_1983_635 petitioner’s claims to deductions not previously conceded by respondent are based solely on testimony that is not worthy of belief as set forth below inherently improbable claims petitioner claims that every expenditure that he made during was business related justifying his deduction of everything that was charged to his credit card petitioner testified so it’s very difficult for me to distinguish between a personal_expense and business_expense when it comes to a credit card i charge most of my business_expenses up on a credit card and i deduct whatever i have paid for that year i deduct that explaining his deduction of items based on checks payable to cash he testified so personal and business to me are one and the same it’s no use to pay expenses and maintain two bank accounts when cross-examined about an alleged business loan he stated the dental practice and dental lab is one and the same it is michael mccann operating under his untenable premise petitioner deducted payments to his children age sec_11 and during the year in issue at the rate of his child_support obligation as dental lab contract services expenses he deducted the cost of his - apartment and percent of his automobile expenses as allegedly for business use he deducted payments for clothing bedding and cosmetics purchased at department stores and tickets to entertainment events claiming that they were gifts to unidentified staff members he deducted payments for laundry sunglasses a bicycle erotic playboy tapes children’s videos and tax protest materials no deduction is allowed for personal living or family_expenses sec_262 many of the items in dispute are inherently_personal and we cannot conclude that they should be deductible on the basis of testimony that is neither corroborated nor credible vague and unpersuasive testimony the testimony that petitioner and his witnesses offered in support of the disputed deductions was fatally vague and unpersuasive petitioner deducted payments made to morse a preparatory legal assistant for a pro_se as accounting and legal expenses morse testified that he did research on case law to justify some of petitioner’s positions in collection of petitioner’s judgments petitioner did not send a form_1099 to morse and neither he nor morse produced any billings from morse to petitioner the amount that was claimed as a deduction was totally disproportionate to anything in the record relating to attempts to collect from patients --- - during the year in issue petitioner was involved in other legal proceedings of a personal nature for which there is no record of any expense the logical inference from the record is that the payments to morse were personal expenses inappropriately deducted by petitioner with respect to a deduction that was claimed for interest on an alleged business loan petitioner’s tax_return_preparer wayne paul paul testified that he introduced petitioner to the lender paladine combine the payments claimed to support the deductions were made to paul allegedly to be forwarded to paladine combine paul refused to provide an address a telephone number or the name of an individual associated with paladine combine petitioner testified that he did not fill out a loan application or provide a financial statement to secure the loan petitioner produced only a note in which paladine combine agreed to pay principal and interest to petitioner in support of certain travel_expenses that were deducted petitioner called joseph d gordon gordon to testify gordon claimed to have assisted petitioner in finding funds and with a personal bankruptcy problem petitioner and gordon traveled to las vegas nevada during and purportedly had a meeting at a casino with a prospective lender gordon’s testimony was guestionable was lacking in specifics and was insufficient to support a finding of business_purpose for the travel_expenses --- - when petitioner testified he merely referred to the items that were disallowed in the stipulation of settled issues and argued about the disallowance he could not identify the purposes for specific items for example he was asked about a payment to ticketmaster for dollar_figure that was charged on his credit card he testified i believe that would be some tickets that i bought for the staff that work for me as a promotional thing just for like an incentive that i gave i can’t tell you exactly what event it was for i’d have to you know go research that and see what occurred when that was purchased petitioner testified further about items on the credit card statements as follows austria sic apparently australian lottery win service bundall au i’m not sure where that is that was lottery tickets that were given to staff as promotions strength footwear of kenner louisiana i can’t say what that is it probably is tennis shoes for the office staff games unique austin i’m not sure exactly what that it i’d have to research that x second opinion publishing that would probably be the sunglasses it looks like or it may have been books that were--or magazines that were put out for the patients to read -- - tony lama i purchased boots there for some of my office staff as promotional incentive essiac again it’s an herbal tea wall street underground is a publication i put out in the waiting room for people to read ticket connection ten eleven--i’m not sure what that event would be but i’m sure it’s tickets i provided to the staff to go to an event i couldn’t tell you exactly what it was your honor interest_expense of big_number we have been over that but it is--dollar_figure was for interest payments to paladine combine that i mailed to mr wayne paul and that he forwarded on from there i know not where q yes there’s two receipts from radio shack you purchased a radio-controlled car crusher and also rechargeable batteries a uh-huh q was that a business_expense also mr mccann a yes sir i have a toy box for my kids at the office to play with to preoccupy them while their brothers or sisters or whatever are in the dental chair q yes there’s a receipt from petco can you explain what that is a i can’t remember offhand i could research it for you q but are you claiming that’s also a business_expense a until i determine what it is then i can tell you but if it’s in here it’s a business_expense a x and again i state business and personal are one and the same for me many of the items were charges at restaurants or hotels that were not substantiated as required by sec_274 petitioner merely reiterated the untenable claim that all of his activities were business related and all of his expenses were tax deductible inconsistent and contradicted claims in responding to discovery petitioner claimed that the bad_debt that was deducted on his tax_return was from work performed on patients who failed to pay he testified in court however that the bad_debt deduction was attributable to a dollar_figure loan that was made in to a personal friend who was also a dentist and who died in in his responses to discovery petitioner claimed that only dental lab equipment was located at the manor place condominium he objected to questions relating to the lease and to his residence his bankruptcy filings however reported that all of his household goods and furniture were at the condominium and petitioner conceded at trial that he his children and his associates spent nights at the condominium on his return petitioner deducted all of the rent utilities and telephone expenses for the condominium he did not establish that any part of the condominium was used exclusively for business see sec_262 sec_280a although petitioner’s trial testimony guoted above suggested that research would allow him to support the business_purpose of various items his answers to interrogatories compel the conclusion that he would not and could not do so for example petitioner had been sent interrogatories in which he responded to guestions as follows how many tony lama boots were purchased response objection vague assumes facts not in evidence ambiguous requires extensive clarification provide a list of employees that received boots response same objection what type of boots were purchased response same objection for the amounts for ticket master and ticket connection how many tickets were purchased response objection vague ambiguous grossly multifarious overbroad burdensome impossible to answer based on the way the interrogatory is stated notwithstanding objection petitioner only offers the sufficient factual sworn testimony that all ticket purchases were for business purposes which serves as irrefutable evidence to the court for which the court can only decide the issue in petitioner’s favor what were the tickets purchased for response same objection as for i j for the amount for games unique provide a list of the names or type of the software purchased and state the quantity for each one named response objection vague ambiguous grossly multifarious overbroad burdensome impossible to answer based on the way the interrogatory is stated notwithstanding objection petitioner only offers the sufficient factual sworn testimony that all software purchases were for business purposes which serves as irrefutable evidence to the court for which the court can only decide the issue in petitioner’s favor sec_6662 the description of petitioner’s claims and his testimony also support the accuracy-related_penalty of sec_6662 petitioner failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 he did not rely reasonably on his preparer petitioner and his preparer testified that certain types of expenses were deducted under several headings on the tax_return paul testified but the important issue here is that postage on the general ledger had documented checks and backup support for the dollar_figure except for the fact that some of those items may not have been postage -- it might have been office supplies it might have been computer expense it was an error in terms of how it was grouped when the check was disbursed or was recorded into the general ledger the totality of the evidence supports the conclusion that petitioner willfully disguised personal expenses as business_expenses in order to claim deductions that he knew were improper he and his preparer ignored applicable statutes including but not limited to sec_262 sec_274 sec_280a and sec_6001 and the applicable regulations the accuracy-related_penalty is fully justified on the record in this case to reflect respondent’s concessions decision will be entered under rule
